UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2015 Item 1. Reports to Stockholders. Infinity Q Diversified Alpha Fund Annual Report to Shareholders Consolidated Financial Statements August 31, 2015 Infinity Q Diversified Alpha Fund Annual Report to Shareholders Consolidated Financial Statements August 31, 2015 TABLE OF CONTENTS Page Adviser’s Shareholder Letter 1 - 4 Expense Example 5 Consolidated Financial Statements Consolidated Schedule of Investments 6- 13 Consolidated Statement of Assets and Liabilities 14 Consolidated Statement of Operations 15 Consolidated Statement of Changes in Net Assets 16 Consolidated Financial Highlights 17- 18 Notes to Consolidated Financial Statements 19- 33 Report of Independent Registered Public Accounting Firm 34 Trustee and Officer Information 35- 37 Other Information Dear Shareholder: Infinity Q Capital Management is a pioneering investment firm managed by a team of professionals who also manage assets for Wildcat Capital Management, the family office for David Bonderman, the co-founder of $70 Billion private equity firm TPG. The Infinity Q Diversified Alpha Fund (the “Fund”) attempts to generate positive absolute returns by providing exposure to several “alternative” strategies including Volatility, Equity Long/Short, Relative Value, and Global Macro. Our strategies are intended to have a low correlation to equity, fixed income, and credit markets. We believe our “quantamental” approach provides a unique investment framework.Our strategies seek to combine the breadth of quantitative investing with the depth of private equity investing. Our systematic strategies are based on economic intuition and rigorously tested out of sample in an attempt to avoid overfitting. Our forecasting models incorporate fundamental, technical, behavioral, and informational factors. Our discretionary strategies incorporate these same factors but rely heavily on private equity style due diligence. To seek to mitigate risk, we combine purely systematic strategies, purely discretionary strategies, and hybrid strategies and further diversify across asset class, time horizon, and model type. Critically, we believe the addition of qualitative oversight enables us the potential to add significant alpha over time. Our portfolio construction and dynamic asset allocation process considers traditional optimizations, a proprietary forward-looking volatility regime indicator (ARI), and our current macroeconomic outlook. We explicitly incorporate expected return, tail loss, market payoff distributions, and correlations to arrive at our optimal portfolio. On a total return basis, The Fund’s Class I shares returned +2.93% for the period beginning September 30, 2014 (Fund inception) and ending August 31, 2015. Over this period, the Fund realized a beta to equities of 0.34, as measured by the S&P Total Return Index. The S&P Total Return Index returned +1.91% and the Fund’s benchmark, the Bloomberg Global Aggregate Hedge Fund Index, had a return of .44% over the same period. In the next section, we provide more detail on the performance attribution by strategy. Volatility The Volatility portfolio contributed 225 bps during the period. The gains were driven by our directional and term structure trades in VIX Index options and futures. Our dispersion positions in the US and Europe were the next largest contributors, where we were long single stock volatility and short index volatility. The directional equity volatility positions in Brazil caused the largest losses during the period as realized volatility spiked in October 2014 due to a tight presidential election. In addition, our directional volatility positions in West Texas Intermediate (WTI) Crude Oil also caused losses in August 2015 as front-month realized volatility reached the highest level since 2008. Global Macro The Global Macro portfolio contributed 55 bps driven by directional Foreign Exchange (FX) and Credit Default Swap (CDS) positions. The majority of the gains came from our short position in the Thai Baht which we entered in April 2015. Our view on Thailand was supported by nearly all of the macro 1 indicators we monitor. The country had stagnant growth for the region at 2.0-2.5% with negative Year-over-Year Consumer Price Index (YoY CPI) readings. There was a 30% decrease in rubber and rice prices, which caused a significant decrease in farm income. In addition, Thailand was experiencing reduced export competitiveness due its relatively strong currency. Our largest losing position was our long position in the Indian Rupee which we entered in April 2015. Our long INR position was a medium-term carry trade. Real GDP growth in India was expected to be 7.0-7.5% with the Consumer Price Index (CPI) between 5-6%.The position experienced losses in August 2015 as sentiment turned negative for most emerging countries, but we have added to our position given our view that the underlying fundamental thesis on India remains intact. Equity Long/Short (L/S) The Equity L/S strategy contributed54 bps. The gains were driven by our long/short healthcare strategy, which generated strong gains in 2014 and during the first half of 2015. The equity declines in August 2015 caused the strategy to give back a portion of these gains. The long/short master limited partnership (MLP) strategy experienced modest losses during the year as the volatility momentum filter caused the strategy to go to cash in Q4 2014. Relative Value The Relative Value portfolio detracted 41bps during the period. The losses were driven by our commodity mean reversion strategy where we trade intra-sector commodity pairs and clusters. The strategy underperformed during the period due to persistent momentum across complexes. The sector neutral commodity curve momentum strategy was the largest positive contributor driven by our energy positions. Comparison of Change in Value of a Hypothetical $10,000 Investment from 9/30/14 through 08/31/15 (Assumes reinvestment of dividends and capital gains but does not reflect the effect of redemption fees and does not guarantee future performance) Performance is for Class I shares only, performance of other share classes will vary. 2 Total Returns Since Inception: 9/30/14 Infinity Q Diversified Alpha Fund 9/30/14-8/31/15 Fund - Class I: IQDNX 2.93% Fund - Class A: IQDAX(without load) 2.62% Fund - Class A: IQDAX(with 5% Load) -2.51% Bloomberg Global Aggregate Hedge Fund Index 0.44% The performance shown represents past performance. Past performance is no guarantee of future results and current performance may be higher or lower than the performance shown.Class A with load reflects the maximum 5.00% sales charge.Class A without load doesn’t reflect the maximum sales load.If reflected, returns would be reduced. The Fund imposes a 1% redemption fee on shares held 60 days or less. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. Derivatives, such as Credit Default Swaps (CDS) and Forwards and Futures, involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater in emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset Value of the Fund, and money borrowed will be subject to interest costs. Absolute return strategies are not designed to outperform stocks and bonds during strong market rallies. 3 Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Alpha is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. Basis point (bp) is a unit equal to 1/100th of 1% and is used to denote the change in a financial instrument. Beta measures the volatility of the Fund, as compared to that of the overall market. The Market's beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Consumer Price Index (CPI) is a measure that examines the weighted average of prices of a basket of consumer goods and services, such as transportation, food and medical care. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The VIX index is a measure of implied volatility in the stock market that is calculated on the basis of short-term index options on the S&P 500 Index. A high VIX index signals anxiety and fear in the market and typically occurs after a sharp decline in stock prices. A low VIX index generally follows calm markets and rising prices. The Bloomberg Global Aggregate Hedge Fund Index is a market capitalization weighted index of hedge funds domiciled globally. The index contains over 2,400 hedge funds representing more than $470 billion in assets. One cannot invest directly in an index. Diversification does not assure a profit nor protect against loss in a declining market. Infinity Q Capital Management is the Advisor to the Infinity Q Diversified Alpha Fund, which is distributed by Quasar Distributors, LLC. Infinity Q Capital Management, LLC was launched to offer certain of Wildcat's investment strategies to institutional and retail clients. Wildcat Capital Management, LLC was formed in September 2011 to act as the family investment office for the founding partner of TPG Capital, David Bonderman. The investment team and control functions are largely the same for both Wildcat and Infinity Q. Quasar Distributors, LLC is not affiliated with TPG Capital or Wildcat Capital Management, LLC. 4 Infinity Q Diversified Alpha Fund Expense Example For the Period Ended August 31, 2015 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from March 1, 2015 to August 31, 2015 (the “Period”). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during the Period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as redemption fees. Therefore, the information under the heading “Hypothetical Performance (5% Return Before Expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid During the Period BEGINNING ACCOUNT VALUE ENDING ACCOUNT VALUE ANNUALIZED EXPENSE RATIO EXPENSES PAID DURING THE PERIOD Infinity Q Diversified Alpha Fund – Class A Actual Fund Return (1) 2.67% Hypothetical 5% Return * 2.67% Infinity Q Diversified Alpha Fund – Class I Actual Fund Return (1) 2.51% Hypothetical 5% Return * 2.51% (1)Expenses are equal to the each class’s annualized expense ratio of 2.67% for Class A and 2.51% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the Period). *Hypothetical expenses are equal to each class's annualized expense ratio as indicated, multiplied by the average account value over the period commencing March 1, 2015, multiplied by 184/365 to reflect information had each class been in operation for the entire period. 5 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments August 31, 2015 Shares Value COMMON STOCKS (0.3%) Biotechnology NantKwest, Inc. (a) $ Sorrento Therapeutics, Inc. (a) TOTAL COMMON STOCK (Cost $304,347) $ EXCHANGE TRADED NOTE (1.1%) VelocityShares Daily Inverse VIX Short-Term ETN(a) TOTAL EXCHANGE TRADED NOTE (Cost $671,875) $ OPTIONS PURCHASED (6.4%)(a) Contracts Call Options Purchased (4.4%) iPath S&P hort-Term Futures ETN, Expires September 2015 at $17.00 iPath S&P hort-Term Futures ETN, Expires September 2015 at $23.50 CBOE VIX Volatility, Expires September 2015 at $16.00 Sorrento Therapeutics, Inc. Expires September 2015 at $25.00 Sorrento Therapeutics, Inc. Expires December 2015 at $20.00 United States Oil Fund LP, Expires September 2015 at $14.50 Total Call Options Purchased (Premiums paid $969,550) Put Options Purchased (0.4%) iShares China Large-Cap ETF, Expires September 2015 at $33.00 iShares China Large-Cap ETF, Expires September 2015 at $36.00 iShares Russell 2000 ETF, Expires September 2015 at $112.50 SPDR S&P 500 ETF, Expires September 2015 at $195.50 Total Put Options Purchased(Premiums paid $768,887) Notional Binary Options (0.0%) EUR / USD 1-Touch Option, Expires September 8, 2015, Barrier 1.00(b) * EUR Total Binary Options(Premiums paid $91,500) Currency Options (1.6%) USD Call / EUR Put, Expires November 2015 at 1.1478 (c) * USD USD Call / SAR Put, Expires February 2016 at 3.769 USD USD Call / THB Put, Expires October 2015 at 34.00 USD USD Put / INR Call, Expires October 2015 at 63.00 USD Total Currency Options(Premiums paid $384,875) TOTAL OPTIONS PURCHASED (Premiums paid $2,214,812) $ 6 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) August 31, 2015 Shares Value SHORT-TERM INVESTMENT (38.8%) Fidelity Institutional Money Market Portfolio - Class I,0.010% (d) (e) $ TOTAL SHORT-TERM INVESTMENT (Cost $23,502,026) $ TOTAL INVESTMENTS (46.4%) (Cost $26,432,310) $ OTHER ASSETS IN EXCESS OF LIABILITIES (53.6%) TOTAL NET ASSETS (100.0%) $ * Illiquid security (a) Non-income producing security. (b) Payment from counterparty is received if the EUR/USD exchange rate reaches 1.00 by September 8, 2015. (c) Option includes reverse knockout barrier at 1.00 USD/EUR exchange rate. If exchange rate decreases below the barrier, option becomes worthless. (d) A portion of this security is held by the Subsidiary. (e) Rate quoted is seven-day yield at period end. See Note 7. The accompanying notes are an integral part of these financial statements. 7 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) August 31, 2015 Shares Value SECURITIES SOLD SHORT (-15.8%) EXCHANGE TRADED FUNDS (-15.8%) iShares Nasdaq Biotechnology ETF ) $ ) SPDR S&P 500 ETF ) ) United States Oil Fund LP ) ) TOTAL EXCHANGE TRADED FUNDS (Proceeds $9,524,167) ) TOTAL SECURITIES SOLD SHORT (Proceeds $9,524,167) $ ) The accompanying notes are an integral part of these financial statements. 8 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) August 31, 2015 Contracts Value WRITTEN OPTIONS (-1.9%) Call Options Written (-1.4%) iPath S&P hort-Term Futures ETN, Expires October 2015 at $32.00 ) $ ) iPath S&P hort-Term Futures ETN, Expires October 2015 at $43.00 ) ) CBOE VIX Volatility, Expires September 2015 at $30.00 ) ) CBOE VIX Volatility, Expires September 2015 at $40.00 ) ) Sorrento Therapeutics, Inc. Expires December 2015 at $30.00 ) ) Total Call Options Written (Premiums received $832,176) ) Put Options Written (-0.3%) Sorrento Therapeutics, Inc. Expires December 2015 at $15.00 ) ) Total Put Options Written ) Notional Currency Options Written (-0.5%) USD Call / INR Put, Expires October 2015 at 68.00 INR ) USD ) USD Put / INR Call, Expires October 2015 at 66.69 INR (a) * ) USD ) USD Put / THB Call, Expires October 2015 at 32.00 THB ) USD - Total Currency Options Written (Premiums received $352,500) ) TOTAL WRITTEN OPTIONS (Premiums received $1,184,676) $ ) * Illiquid security (a) Option includes reverse knock in barrier at 70 INR/USD exchange rate. Exchange rate must increase above the barrier to activate the option payout. The accompanying notes are an integral part of these financial statements. 9 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) August 31, 2015 FORWARD CURRENCY CONTRACTS (0.5%) Settlement Currency USD Value Currency USD Value Unrealized Appeciation / Counterparty Date Delivered August 31, 2015 Received August 31, 2015 (Depreciation) MS January 6, 2016 2,759,250,000 KRW $ 300,000,000 JPY $ $ MS February 4, 2016 177,850,000 THB 500,000,000 USD $ Counterparty abbreviations: MS − Morgan Stanley The accompanying notes are an integral part of these financial statements. 10 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) August 31, 2015 CREDIT DEFAULT SWAP CONTRACTS Rate Paid / Up Front Buy / Sell (Received) Termination Notional Premium Paid Fair Unrealized Counterparty Protection Reference Entity by the Fund Date Amount / (Received) Value Gain / (Loss) BAML Buy Federative Republic of Brazil 4.25% January 7, 2025 * % 9/20/2017 $ BAML Sell Federative Republic of Brazil 4.25% January 7, 2025 * %) 9/20/2018 ) ) ) BAML Buy Federative Republic of Brazil 4.25% January 7, 2025 * % 9/20/2020 MS Buy Republic of Korea 7.125% April 16, 2019 * % 9/20/2020 ) ) TOTAL OF CREDIT DEFAULT SWAP CONTRACTS $ ) $ ) $ ) TOTAL RETURN SWAP CONTRACTS Rate Paid Termination Notional Unrealized Counterparty Reference Entity (a) by the Fund Date Amount Gain / (Loss) BAML MLBX3MSE(b) (c) 0.87% 1/4/2016 – BAML MLBX4SX6(b) (d) 2.20% 1/4/2016 – BAML MLBX72CD(b) (e) 1.96% 1/4/2016 – BAML MLBX73C0(b) (f) 1.75% 2/8/2016 – BAML MLBX73CD(b) (g) 1.96% 2/8/2016 – BAML MLBXWCMR(b) (h) 0.00% 11/2/2015 – BAML MLCIKSAL(b) (i) 0.75% 1/4/2016 – BAML MLCIKSPL(b) (j) 0.60% 1/4/2016 – BAML MLCVNC3H(b) (k) 1.30% 1/4/2016 – BAML MLCVNU3H(b) (l) 1.45% 1/4/2016 – BAML MLCVNY3H(b) (m) 0.95% 1/4/2016 – BAML MLEISVGL 1.10% 11/20/2015 BAML MLEISVHY 0.60% 7/15/2016 ) BAML MLEISVSO 1.50% 7/15/2016 ) BAML MLEISVWM 1.40% 11/20/2015 BAML MLEISWSP 1.20% 6/17/2016 ) BAML MLEIVTXA 0.25% 3/31/2016 BAML MLTRINF4 0.35% 9/17/2015 ) MS DAXDS1215 * - 12/18/2015 100,000 (EUR) SG DAXS61716 * - 6/17/2016 125,000 (EUR) SG DAXVOLSWP * - 6/17/2016 125,000 (EUR) SG SGI AH H Discount Shares Index 0.50% + 3 Month LIBOR 4/28/2016 ) SG SGI EFS 130/30 US Index 0.15% + 3 Month LIBOR 11/30/2015 – SG SGI US Gravity Index 0.50% 2/3/2016 ) SG Wildcat Ludician 2 USD ER Index 0.50% 4/5/2016 – SG SX5EVOLSWP * - 12/16/2016 125,000 (EUR) TOTAL OF TOTAL RETURN SWAP CONTRACTS $ ) Counterparty abbreviations: BAML − Bank of America Merrill Lynch MS − Morgan Stanley SG − Societe Generale The accompanying notes are an integral part of these financial statements. 11 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) August 31, 2015 * Illiquid security (a) The following is a description of each reference entity: Infinity Q Custom Index Basket #4 (MLTRINF4) is a basket of long and short equity securities with a health care focus. Merrill Lynch Vortex Alpha Index (MLEIVTXA) aims to generate positive performance trading skew and convexity between the S&P and VIX Indices. Merrill Lynch Short Synthetic Variance Index - WM (MLEISVWM) trades iShares Russell 2000 ETF variance. Merrill Lynch Short Synthetic Variance Index - WSP (MLEISWSP) trades SPDR S&P 500 ETF variance. Merrill Lynch Short Synthetic Variance Index - SO (MLEISVSO) trades United States Oil Fund LP variance. Merrill Lynch Short Synthetic Variance Index - GL (MLEISVGL) trades SPDR Gold Trust variance. Merrill Lynch Short Synthetic Variance Index - HY (MLEISVHY) trades iShares iBoxx High Yield Corporate Bond ETF variance. DAXDS1215, DAXS61716, and DAXVOLSWP are dispersion swaps on the German DAX Index. SX5EVOLSWP is a dispersion swap on the EURO STOXX 50 Price EUR Index (SX5E) SGI US Gravity Index aims to generate positive performance from potential mean-reversion patterns in the levels of the S&P 500 index using futures on the index. SGI EFS 130/30 US Index aims to generate postive performance from potential momentum patterns in individual US equities. SGI AH H Discount Shares Index is a basket of long and short equity securities with a China focus. Merrill Lynch Wildcat Commodity Relative Value Indices (MLBX73C0, MLBX72CD, MLBX73CD) and Element G Indices (MLBX3MSE, MLCIKSAL, MLCVNC3H, MLBX4SX6, MLCVNY3H, MLCVNU3H, MLCIKSPL) employ commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Mean Reversion Index (MLBXWCMR) employs a commodity mean-reversion strategy across a wide range of commodity complexes. Wildcat Lucidian 2 USD ER Index aims to generate positive performance from trading VIX Index futures. (b) Positions held in Subsidiary. See Notes. The accompanying notes are an integral part of these financial statements. 12 Infinity Q Diversified Alpha Fund August 31, 2015 Consolidated Allocation of Portfolio Holdings by Absolute Market Value * (Unaudited) * As a percent of total investments. 13 Infinity Q Diversified Alpha Fund Consolidated Statement of Assets and Liabilities August 31, 2015 ASSETS Investments, at value (cost $24,478,248) $ Purchased options, at value (cost $1,954,062) Total Investments (cost $26,432,310) Cash collateral for derivative instuments (a) Deposits with brokers for short sales and derivative instruments Premiums paid for swap contracts Unrealized appreciation on swap contracts Unrealized appreciation on forward currency contracts Receivables: Receivable for investments sold (b) Investment interest receivable (c) Prepaid expenses Fund shares sold Total Assets LIABILITIES Written options, at value (premiums received $1,184,676) Securities sold short, at value (proceeds $9,524,167) Premiums received from swap contracts Unrealized depreciation on swap contracts Payables: Payable for investments purchased (d) Due to Investment Adviser Accrued trustees fees Distribution fees - Class A (see Note 4) 59 Accrued expenses and other liabilities Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid in capital $ Accumulated undistributed net investment income Accumulated realized loss on investments, purchased options, securities sold short, swap contracts, forward currency contracts, and written options ) Net unrealized appreciation (depreciation) on: Investments ) Purchased options Securities sold short ) Swap contracts ) Written options Forward currency contracts Total Net Assets $ Class A Shares Net assets applicable to shares outstanding $ Shares outstanding (unlimited shares authorized with $0.01 par value) Net asset value, redemption price* per share $ Maximum Public Offering Price (based on maximum initial sales charge of 5.00%) $ Class I Shares Net assets applicable to shares outstanding $ Shares outstanding (unlimited shares authorized with $0.01 par value) Net asset value, offering and redemption price* per share $ (a) Includes $9,299,921 of cash deposits for the Subsidiary (See Note 1) (b) Includes $181,331 of investments receivable for the Subsidiary (c) Includes $34 of interest receivable from the Subsidiary (d) Includes $128,496 of investments payable for the Subsidiary * Redemption price per share of Class A or Class I Shares is NAV reduced by 1.00% if shares are held for 60 days or less The accompanying notes are an integral part of these financial statements. 14 Infinity Q Diversified Alpha Fund Consolidated Statement of Operations For the Period Ended August 31, 2015 INVESTMENT INCOME Interest income (a) $ Dividend income Total Investment Income EXPENSES Management fees Administration fees Transfer agent fees Dividend expense on securities sold short Registration fees Legal fees(b) Audit fees Broker fees (c) Trustee fees Compliance fees Printing expense Custody fees Interest expense Distribution fees (see Note 4) Shareholder servicing fees Other expenses Total Expenses Less: expenses waived and reimbursed ) Net Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Purchased options ) Securities sold short Swap contracts (d) ) Written options Forward currency contracts Net realized gain Change in unrealized appreciation / (depreciation) on: Investments ) Purchased options Securities sold short ) Swap contracts (d) ) Written options Forward currency contracts Net change in appreciation Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ (a) Includes $310 of income for the Subsidiary (b) Includes $1,741 of legal fees for the Subsidiary (c) Includes administrative and stock borrowing fees (d) Includes $467,995 of realized losses from swap contracts from the Subsidiary The accompanying notes are an integral part of these financial statements. 15 Infinity Q Diversified Alpha Fund Consolidated Statement of Changes in Net Assets Period September 30, 2014* to August 31, 2015 FROM OPERATIONS Net investment loss $ ) Net realized gain on investments, purchased options, securities sold short, swap contracts, forward currency contracts, and written options Change in unrealized appreciation / (depreciation) on investments, purchased options, securities sold short, swap contracts, forward currency contracts, and written options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain: Class A shares ) Class I shares ) Decrease in net assets from distributions ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold: Class A shares Class I shares Proceeds from shares reinvested: Class A shares Class I shares Cost of shares redeemed: Class A shares ) Class I shares ) Net increase in net assets from capital share transactions NET ASSETS Beginning of Period - End of Period $ Accumulated undistributed net investment income $ Class A Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) Net increase in shares outstanding Class I Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) Net increase in shares outstanding * Commencement of operations The accompanying notes are an integral part of these financial statements. 16 Infinity Q Diversified Alpha Fund Consolidated Financial Highlights Class A Shares For a share outstanding throughout the period Period September 30, 2014 * to August 31, 2015 Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment loss ) (1) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net realized gains ) Total distributions ) Net asset value, end of period $ Total return(2) %(3) Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived %(4)(6) After fees waived %(4)(6) Ratio of net investment loss to average net assets: Before fees waived -2.71 %(4)(7) After fees waived -2.33 %(4)(7) Portfolio turnover rate(5) %(3) * Commencement of operations Calculated using average shares method Performance reported does not reflect sales charges Not annualized Annualized Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued The ratio of expenses to average net assets includes dividends and interest on short positions and brokerage expenses. For the period ended August 31, 2015, excluding dividends and interest on short positions and brokerage expenses, the ratio of expenses to average net assets, before fees waived/reimbursed by the Adviser, was 2.63%. Excluding dividends and interest on short positions and brokerage expenses, the ratio of expenses to average net assets, after fees waived/reimbursed by the Adviser, was 2.25%. The ratio of net investment loss to average net assets includes dividends and interest on short positions and brokerage expenses. For the period ended August 31, 2015, excluding dividends and interest on short positions and brokerage expenses, the ratio of net investment loss to average net assets, before fees waived/reimbursed by the Adviser, was -2.58%. Excluding dividends and interest on short positions and brokerage expenses, the ratio of net investment loss to average net assets, after fees waived/reimbursed by the Adviser, was -2.20%. The accompanying notes are an integral part of these financial statements. 17 Infinity Q Diversified Alpha Fund Consolidated Financial Highlights Class I Shares For a share outstanding throughout the period Period September 30, 2014 * to August 31, 2015 Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment loss ) (1) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net realized gains ) Total distributions ) Net asset value, end of period $ Total return %(2) Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived %(3)(5) After fees waived %(3)(5) Ratio of net investment loss to average net assets: Before fees waived -2.45 %(3)(6) After fees waived -2.13 %(3)(6) Portfolio turnover rate(4) %(2) * Commencement of operations Calculated using average shares method Not annualized Annualized Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued The ratio of expenses to average net assets includes dividends and interest on short positions and brokerage expenses. For the period ended August 31, 2015, excluding dividends and interest on short positions and brokerage expenses, the ratio of expenses to average net assets, before fees waived/reimbursed by the Adviser, was 2.34%. Excluding dividends and interest on short positions and brokerage expenses, the ratio of expenses to average net assets, after fees waived/reimbursed by the Adviser, was 2.02%. The ratio of net investment loss to average net assets includes dividends and interest on short positions and brokerage expenses. For the period ended August 31, 2015, excluding dividends and interest on short positions and brokerage expenses, the ratio of net investment loss to average net assets, before fees waived/reimbursed by the Adviser, was -2.30%. Excluding dividends and interest on short positions and brokerage expenses, the ratio of net investment loss to average net assets, after fees waived/reimbursed by the Adviser, was -1.98%. The accompanying notes are an integral part of these financial statements. 18 Infinity Q Diversified Alpha Fund Notes to Consolidated Financial Statements August 31, 2015 Note 1 – Organization Infinity Q Diversified Alpha Fund (the “Fund”) is a diversified series of Trust for Advised Portfolios (the “Trust”). The Trust, a Delaware Statutory Trust, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company. Infinity Q Capital Management LLC (the “Adviser”) serves as the investment manager to the Fund. The Fund seeks to generate positive absolute returns. The Fund’s objective is not fundamental, and may be changed without shareholder approval. The Fund commenced operations on September 30, 2014. The Fund currently offers two share classes, Class A and Class I. Each class of shares represents an equal interest in the Fund, except that they have different expenses, which reflects the difference in the range of services provided to them. The Class A shares are subject to an annual distribution fee as described in Note 4 and a maximum 5% sales charge at purchase. Income, expenses (other than those attributable to a specific class), and realized and unrealized gains and losses on investments are allocated daily to each class based on relative net assets. The Fund may issue an unlimited number of shares of beneficial interest, with $0.01 par value. All shares of the Fund have equal rights and privileges. In order to achieve its investment objective, the Fund invests up to 25% of its total assets (measured at the time of purchase) in a wholly-owned and controlled Cayman Islands subsidiary, the Infinity Q Commodity Fund LLC (the “Subsidiary”). The Subsidiary acts as an investment vehicle in order to enter into certain investments for the Fund consistent with its investment objectives and policies specified in the Prospectus and Statement of Additional Information. At August 31, 2015 the Fund’s investment in the Subsidiary represented 15.91% of the Fund’s net assets. The consolidated financial statements of the Fund include the investment activity and financial statements of the Subsidiary. All intercompany accounts and transactions have been eliminated in consolidation. Because the Fund may invest a substantial portion of its assets in the Subsidiary, the Fund may be considered to be investing indirectly in some of those investments through the Subsidiary. For that reason, references to the Fund may also include its Subsidiary. The Subsidiary will be subject to the same investment restrictions and limitations and follow the same compliance policies and procedures, as the Fund when viewed on a consolidated basis. The Fund and its Subsidiary are each a “commodity pool” under the U.S. Commodity Exchange Act, and the Adviser is a “commodity pool operator” registered with and regulated by the Commodity Futures Trading Commission (“CFTC”). As a result, additional CFTC-mandated disclosure, reporting and recordkeeping obligations apply with respect to the Fund and its Subsidiary under CFTC and the U.S. Securities and Exchange Commission (the “SEC”) harmonized regulations. At August 31, 2015 the only investments held in the Subsidiary were swap contracts, for which the notional amount was $55,599,963. At August 31, 2015 there were no unrealized gains or losses in the Subsidiary. The Subsidiary holds cash and cash equivalents as collateral on the swap contracts. 19 Infinity Q Diversified Alpha Fund Notes to Consolidated Financial Statements August 31, 2015 Note 2 – Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies (a) Securities Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of the Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities. An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by the Adviser using model pricing tailored to the type 20 Infinity Q Diversified Alpha Fund Notes to Consolidated Financial Statements August 31, 2015 of security held.The pricing models use various inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, implied volatility and exchange rates. The liquidity of individual options is dynamic, and changes as a function of the market environment for the underlying security. The Fund values liquid options at mean price. For options deemed to be illiquid, the Adviser sources broker quotes, if available. If broker quotes are unavailable, the Adviser uses model pricing tailored to the type of option held. In addition, the Adviser conducts volatility surface interpolation, to estimate implied volatility. When modeling is used, these options are categorized as Level 3 in the fair value hierarchy.A primary input to the model is implied volatility; a 1% change in implied volatility could change the value by up to 7%, which, depending on the direction of the change and the Fund’s exposure, could either increase or decrease the position’s value. The Adviser values Credit Default Swap (CDS) positions using the ISDA Standard Upfront. For liquid CDS, the Adviser utilizes spread values quoted by a pricing service. For CDS deemed to be illiquid, spread values are sourced from broker quotes, and these positions are categorized as Level 3 in the fair value hierarchy.A primary input to the model is credit spread; a 10 basis point change to the credit spread could change the value of the CDS by up to 60%, which, depending on the direction of the change and the Fund’s exposure, could either increase or decrease the position’s value. The Fund makes dispersion investments using volatility and variance swaps. With the exception of dispersion trades, single stock volatility and variance swaps rarely trade. As a result, the Adviser deems these positions to be illiquid and classifies these positions as Level 3 in the fair value hierarchy. The Adviser uses model pricing to calculate the fair volatility level for each leg of the dispersion trade. The Adviser uses quotes from a pricing service and brokers to estimate implied volatility levels as an input to these models.A 1% change in the volatility spread could change the value by up to 96%, which, depending on the direction of the change, could either increase or decrease the position’s value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of August 31, 2015: Description Quoted Prices (Level 1) Other Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Assets Common Stocks $ $
